RESOLUCIÓN
Reevaluada la solicitud de revisión a la luz de la Moción de Reconsideración presentada por The Coca-Cola Co., con-cluimos que en el apéndice dicha parte acreditó nuestra jurisdicción apelativa.
Habiendo decidido el Tribunal revisar la sentencia dic-tada por el Tribunal Superior, Sala de San Juan, en el caso The Coca-Cola Co. v. Municipio de Carolina y otros, Civil Núm. KCO-89-0029 (907), expida el Secretario manda-miento de revisión dirigido a dicha sala para que, una vez cumplidos los trámites de rigor, eleve a este Tribunal el expediente de revisión correspondiente.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió un voto concurrente. El Juez Asociado Señor Rebollo López emitió un voto particular de conformidad. La Juez Aso-ciada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton disintieron por estimar que el Tribunal carece de jurisdicción para entender en el recurso. El Juez Asociado Señor Fuster Berlingeri no intervino.
(.Fdo.) Francisco R. Agrait Liado

Secretario General

*214— o —